DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed 04/17/2020 has been entered. Claims 1-20 were cancelled; claims 21-40 were added and are being examined on their merits below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 and 29 recite the limitation "the six battery cells in a group".  There is insufficient antecedent basis for this limitation in the claim. Each group having six cells was introduced in claim 25, but claims 28 and 29 are each dependent on claim 21.
Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 31 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the Specification and Drawings, filed 10/30/2019 and 11/05/2019 . In those papers, the inventor or a joint inventor, or for pre-AIA  applications the applicant has disclosed that the components of a BMS and fan(s)  (see Specification [0011, 0032, 0035] as filed 10/30/2019 and Drawings Fig. 6 as filed 11/05/2019), and this statement indicates that the invention is different from what is defined in the claim(s) because Claim 31 states that "the cell pack includes a battery management system module and one or more fans." Thus, the disclosure differs from this claim limitation.
To promote compact prosecution, Claim 31 is also being examined/rejected below in light of the Specification per Examiner’s best understanding that this claim is meant to be in agreement with the disclosure in that the BMS and fan(s) are included within the BBU module, not within the cell pack.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 32-33, 35, 37, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 2006/0056142 A1).
Regarding claim 21, Takahashi discloses a battery backup unit (BBU) module (backup power supplies 111-11N, Takahashi [0033]) of an electronic rack of a data center (array unit 100 having a rack structure, Takahashi [0031] and Fig. 1), the BBU module comprising:
a cell pack (secondary battery pack 402, Takahashi Fig. 6 and [0039]) having a plurality of groups of battery cells (bottom and top groups as annotated in X-direction of Takahashi Fig. 6 below), 
wherein each group includes a plurality of rows (left and right rows as annotated in Z-direction of Takahashi Fig. 6 below) and each row includes a plurality of battery cells (battery cells 601-602, Takahashi Fig. 6), 
wherein battery cells in each of the groups are connected in parallel (parallel connection of any number of cells achievable via metal plate, Takahashi [0044] and Fig. 6 annotation below) and the groups of battery cells are connected in series (series connection of any number of cells achievable by cable, Takahashi [0044] and Fig. 6 annotation below), and 
wherein the BBU module can be inserted to a rack unit of an electronic rack (modules 11-11N, containing pack 402 per Takahashi Fig. 4, are inserted in rack 100 per Takahashi Fig. 1) as one of a plurality of BBU modules to provide backup power to one or more servers (11-11N, number set by needed capacity, Takahashi [0033]) inserted in one or more rack units (battery unit 110 storage space, Takahashi Fig. 1 and [0031]).  

    PNG
    media_image1.png
    682
    822
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    362
    370
    media_image2.png
    Greyscale
Regarding claim 32, Takahashi discloses the limitations of claim 21 above and discloses the cell pack includes a housing (metal case 410 surrounds battery pack 402, Takahashi [0039] and Figs. 4-5) with apertures for air cooling (slits/vents 404 in housing 410 to ensure ventilation, Takahashi [0039] and Fig. 5), and wherein the plurality of battery cells is spaced apart for the air cooling (Takahashi Fig. 6 shows cylindrical cells which necessarily have space between the non-overlapping circular cross-sections and between top/bottom of battery cans spaced vis the terminals – see annotated section of Takahashi Fig. 6 at right).

Regarding claim 33, Takahashi discloses a battery backup unit (BBU) shelf (battery unit 110 with partition 101, Takahashi [0031] and Fig. 1) of an electronic rack of a data center (disk array unit 100 having a rack structure, Takahashi [0031] and Fig. 1), the BBU shelf comprising a plurality of BBU (modules 11-11N of Takahashi with analogous features as cited above regarding claim 21) wherein the BBU shelf can be inserted to a rack unit of an electronic rack (battery unit with partition is within rack structure as shown in Takahashi Fig. 1) to provide backup power to one or more servers inserted in one or more rack units (backup power supplies 11-11N within shelf section 110 provide power to load 202 including data processing unit/server, Takahashi [0037] and Figs. 1-2).

Regarding claim 37, Takahashi discloses an electronic rack of a data center (array unit having rack structure, Takahashi [0031]), comprising:
a plurality of rack shelves (Takahashi Fig. 1 shows rack structure 100 holding multiple vertical shelf layers with partitions), at least one of the rack shelves configured to receive a server shelf having one or more servers therein (disk unit 130 holding disk section 131 on partition 102, Takahashi [0031] and Fig. 1), 
wherein each server includes one or more processors and memory to store instructions (disk section 131 comprises multiple hard disk drives, Takahashi [0031] and Fig. 1), which when executed by the one or more processors, cause the processors to perform data processing operations (disk array is a data processing unit per Takahashi [0031]; this is also well-known function of hard disk drives);
a power supply unit configured to provide power to the servers (power supply unit 120, Takahashi [0031] and Fig. 1); and
a BBU shelf with BBU modules (battery unit 110 with backup supplies 11-11N, with all analogous features as cited in regards to claims 21 and 33 above).

Regarding claim 23, claim 35, and claim 39, Takahashi discloses the limitations of claims 21, 33, and 37 above and discloses that the plurality of battery cells is arranged with each battery cell having a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-26, 29, 36, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2006/0056142 A1).
Regarding claim 24, claim 36, and claim 40, Takahashi discloses the limitations of claims 21, 33, and 37 above but fails to explicitly disclose the plurality of groups of battery cells includes 14 groups.
Takahashi does teach in [0044, 0046] that any number of battery cells can be used and the number of rows can be varied as needed to meet design requirements of capacity and mounting configuration within the backup power supply system. The number of cells/rows/groups of batteries within the cell pack is a result-effective variable which can be increased or decreased to result in higher or lower capacity and space-filling within the rack. Additionally, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See MPEP 2144.04 and 2144.05(II).
Therefore, a person with ordinary skill in the art would have found it obvious to increase the number of cells, rows, and thus groups of cells within the battery pack to yield expected results of increasing the capacity as taught by Takahashi with the motivation to meet design requirements.
Thus, claims 24, 36, and 40 are rendered obvious.

Regarding claim 25, Takahashi discloses the limitations of 21 above but fails to explicitly disclose wherein each group includes 6 battery cells arranged in a top row and a bottom row, each having 3 battery cells.
Takahashi does teach in [0044, 0046] that the number and connection orientations of the battery cells within cell pack 402 can be varied as needed to meet structural mounting limitations and capacity requirements.

    PNG
    media_image3.png
    623
    638
    media_image3.png
    Greyscale
Additionally, Takahashi Fig. 6 (see annotation at right) can be viewed with each group including 3 cells in a top row and 3 cells in a bottom row (note that “top” and “bottom” are relative terms). Furthermore, the change in form or shape, without any new or unexpected results, is an obvious engineering design (see MPEP 2144.04).
Therefore, a person with ordinary skill in the art would have found it obvious, motivated by the teachings of Takahashi, to select the number of cells to meet desired capacity requirements and to change the shape or connection orientation of these cells within the cell pack to meet spatial requirements.
Thus, claim 25 is rendered obvious.

 Regarding claim 26, Takahashi discloses the limitations of 21 above and discloses that the cell pack comprises two battery cells in width and two battery cells in height (see 2x2 layout of Takahashi battery pack 402 in Fig. 6 in Z- and X-directions) but fails to explicitly disclose twenty-one battery cells in depth, for a total of eighty-four battery cells.
Takahashi does teach in Fig. 6 that the depth (Y-direction) of the cell pack is greater than the width or height thereof and teaches in [0044, 0046] that the number of battery cells can be varied to meet capacity requirements of the backup power supply system; such us a result-effective variable (see MPEP 2144.05, II). 
Therefore, it would have been obvious for a person with ordinary skill in the art to increase the number of battery cells in the depth dimension of Takahashi cell pack 402 with the motivation to 
Thus, claim 26 is rendered obvious.

Regarding claim 29, Takahashi discloses the limitations of 21 above and teaches the cells in a rectangular arrangement (battery cells are in a rectangular arrangement within rectangular battery pack 402, mounted within rectangular backup supply module 111, Takahashi [0036, 0039] and Figs. 4-6) but fails to explicitly teach wherein [[the]] six battery cells in a group include three upper battery cells and three lower battery cells.
Takahashi does teach in [0044, 0046] that the number and connection orientations of the battery cells within cell pack 402 can be varied as needed to meet structural mounting limitations and capacity requirements. Additionally, Takahashi Fig. 6 (see annotation above regarding claim 25) can be viewed with each group including 3 cells in a top row and 3 cells in a bottom row (note that “top” and “bottom” are relative terms). Furthermore, the change in form or shape, without any new or unexpected results, is an obvious engineering design (see MPEP 2144.04).
Therefore, a person with ordinary skill in the art would have found it obvious, motivated by the teachings of Takahashi, to select the number of cells to meet desired capacity requirement.
Thus, claim 29 is rendered obvious.

Claims 22, 30-31, 34, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 21 above, and further in view of Kam (US 8,994,339 B1).
Regarding claim 22, claim 34, and claim 38, Takahashi discloses the limitations of claims 21, 33, and 37 above and discloses the cell pack is dimensioned to fit in a height of one rack unit (1 RU) of the electronic rack (Takashi Fig. 4 shows cell pack 402’s height being that of one module 111 which is also 
Takahashi does teach in [0033] that the number of backup power supplies 111-11N (including cell pack 402 per Takahashi Fig. 4) housed within shelf 110 of rack 100 in its width direction (see Takahashi Fig. 1) can be increased or decreased depending on necessary capacity.
	Kam, which is analogous in the art of data center battery backup systems (see Kam Abstract), teaches battery backup 110 with battery cells 116 held with in a cell pack 320 in shelf receptacle 104 as shown in Kam Figs. 1C and 3 (see also Kam C5L31-45). Kam shows in Fig. 1A that rack 102 holds shelf receptacles 104 with packs 320 in a configuration of three-across and one-tall per vertical rack shelf layer. 
	Since Takahashi teaches toward varying the number of battery power modules held by the rack – and thus varying the widths thereof – based on the desired capacity, such is a result-effective variable (see MPEP 2144.05, II). Thus, a person with ordinary skill in the art would have found it obvious to size the cell packs of Takahashi to appropriate dimensions needed to power servers within the overall backup power system and to properly mount into the rack. Additionally, since Kam teaches the existence of cell packs being dimensioned to fit into one third of a shelf width as evidenced by Kam Fig. 1A showing three packs in the width direction, it would be within the ambit of a person with ordinary skill in the art to modify the backup power system of T to have the structure of Kam if such fit the optimized result-effective size versus capacity design requirements, or to use simply substitute the shelf layout taught by Kam for that of Takahashi to yield predictable results of a functional backup power system, thus establishing a prima facie case of obviousness (see MPEP 2143, B).
	Therefore, claims 22, 34, and 38 are rendered obvious.


    PNG
    media_image4.png
    687
    606
    media_image4.png
    Greyscale
	Regarding claim 30, Takahashi discloses the limitations of 21 above but fails to teach that the BBU module is dimensioned so that nine instances of the BBU module fit, three by three, in three rack units (3 RU) of the electronic rack.
	Kam, which is analogous in the art of data center battery backup systems (see Kam Abstract), teaches a BBU system including a rack that can hold packs/modules (modules detailed in Kam Figs. 3 and 5) in a configuration of three-by-three (see annotation of Kam Fig. 1A at right). Note that the language of claim 30 is interpreted as being inclusive per MPEP 2111(IV) in that “dimensioned to fit nine instances” is understood as meaning at least nine instances but that more than nine instances could fit within in the electronic rack also. 
Additionally, Takahashi does teach in [0033] that the number of backup power supplies 111-11N (including cell pack 402 per Takahashi Fig. 4) housed within shelf 110 of rack 100 in its width direction (see Takahashi Fig. 1) can be increased or decreased depending on necessary capacity.
Since Takahashi teaches toward varying the number of battery power modules held by the rack – and thus varying the widths thereof – based on the desired capacity, such is a result-effective variable (see MPEP 2144.05, II). Thus, a person with ordinary skill in the art would have found it obvious to size the BBU modules of Takahashi to appropriate dimensions needed to power servers within the overall backup power system and to properly mount into the rack. Additionally, since Kam teaches the existence of a configuration wherein modules are dimensioned to fit three-by-three within the rack as evidenced by Kam Fig. 1A as annotated above, it would be within the ambit of a person with ordinary prima facie case of obviousness (see MPEP 2143, B).
Therefore, claim 30 is rendered obvious.

Regarding claim 31, Takahashi discloses the limitations of 21 above and teaches the [BBU module – see 35 USC 112(b) notes above] includes a battery management system module (control circuit section 403, connectors for sensing temperature and voltage of battery, Takahashi [0043] and Fig. 5) but fails to explicitly teach the BBU module includes one or more fans.
Takahashi does teach in Fig. 1 and [0035] teaches fans which can be mounted at multiple locations within the rack to prevent temperature of each component, including the backup power modules 111-11N. 
Kam, which is analogous in the art of data center battery backup systems (see Kam Abstract), teaches a BBU system with modules that fit into rack shelves (battery tray 300 fits into shelf 104, Kam C5L31-32); these modules include a battery pack section (battery pack 320 with cells 116, Kam C5L46-47) as well as both a battery management system (battery interface module 324, Kam C5L51) and a fan for forcing air across the battery pack to cool said pack (fan 318, Kam C5L40-45 – see also Kam Figs. 3 and 5). 
Since Takahashi presents the solution of fan-cooling for the problem of battery temperature rise, and from the teachings of Kam, a person with ordinary skill in the art would have found it obvious to modify the BBU module of Takahashi to further include a fan located within the BBU module itself with the motivation of achieving better battery pack cooling when the fan is closer to the battery pack (i.e., within the BBU module). 
.

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 21 above, and further in view of Rivera (US 2018/0337372 A1).

    PNG
    media_image5.png
    396
    275
    media_image5.png
    Greyscale
Regarding claim 27, Takahashi discloses the limitations of 21 above but fails to teach the plurality of battery cells in the cell pack includes an upper pair of battery cells arranged staggered from a lower pair of battery cells.
Rivera, which is analogous in the art of backup power supply battery modules (see Rivera [0013-0014]), teaches a plurality of battery cells (batteries 30, Rivera [0018]) in a cell pack (carrier 114/314, Rivera [0018, 0021]) including an upper pair of battery cells arranged staggered from a lower pair of battery cells (see Rivera Figs. 2A and 4A, annotation to right). Rivera teaches in [0018] that offsetting the longitudinal centerlines of the parallel cells allows less width to be occupied by the batteries within the cell pack. 
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the orientations of the cells with the pack of Takahashi to be staggered (offset) as taught by Rivera with the motivation of saving space within the cell pack. 
Thus, the instant claim 27 is rendered obvious.

Regarding claim 28, Takahashi discloses the limitations of 21 above but fails to explicitly disclose wherein [[the]] six battery cells in a group include three upper battery cells arranged staggered from three lower battery cells.

Rivera, which is analogous in the art of backup power supply battery modules (see Rivera [0013-0014]), teaches a plurality of battery cells (batteries 30, Rivera [0018]) in a cell pack (carrier 114/314, Rivera [0018, 0021]) including an upper pair of battery cells arranged staggered from a lower pair of battery cells (see Rivera Figs. 2A and 4A, annotation above in regards to claim 27). Rivera teaches in [0018] that offsetting the longitudinal centerlines of the parallel cells allows less width to be occupied by the batteries within the cell pack.
Therefore, a person with ordinary skill in the art would have found it obvious, motivated by the teachings of Takahashi, to select the number of cells to meet desired capacity requirements and additionally to modify the orientations of the cells with the pack of Takahashi to be staggered (offset), as taught by Rivera, with the motivation of saving space within the cell pack. 
Thus, claim 28 is rendered obvious.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cho et al. (US 2013/0253715 A1) teaches a battery rack 300 holding nine battery packs 200 on shelves 300a-c in a three-by-three arrangement where the battery packs are dimensioned the same height of, and one-third the width of, a shelf (Cho Fig. 3 and [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721